~Ti~


  NO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ·                                                                                               Page I of I



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                                JUDGMENT IN A CRIMINAL CASE
                                        V.                                                                      (For Offenses Committed On or After November l , 1987)


                        Francisco Teliz-Chavez                                                                  Case Number: 3:19-mj-24335

                                                                                                                Robert C Schlein
                                                                                                                Defendant 's Attorney


  REGISTRATION NO. 91355298
  THE DEFENDANT:
   IZI pleaded guilty to count(s) 1 of Complaint
                                             ------=-------------------------
   •    was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s) :

  Title & Section                    Nature of Offense                                                                                            Count Number(s)
  8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                                                  1

   D The defendant has been found not guilty on count(s)
                                                                                                    --------------------
   •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                               i       TIME SERVED                                                  •                                                 days

   IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant' s possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any .change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                           Frida.Yi November 8, 2019
                                                                                                           Date of Imposition of Sentence


  Received        lA.;     ~~                            ----•.• ·- · ~·~-- ..~-__ .,.,_____ -- .. .....
                                                                r: ~ ~
                                                                     ..        Y" 0
                                                                                      .



                                                                                          ~-J
                                                                                                .   '   .-- ,                   1/ ~
                                                                                                                               -vu;,i'V
                 DUSM                                                                                            NORABLE F. A. GOSSETT III
                                                           ,__ _ _w,. _ - .._•..• .
                                                                                                                 ITED STATES MAGISTRATE JUDGE
                                                                NOV U 8 z.0·19
                                                        c:. :~~. ~ . ~ ::~r-·--{\: -:- -: ·~~RT
                                                   5o u --;= ~~·, :, 1SiR ;;.:T OF : ..... i t: ri "J !A
  Clerk's Office Copy                              3Y                                       c:::-. 1., if                                                    3: 19-mj-24335
